Citation Nr: 0930533	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-03 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
calluses on the right foot with a painful residual scar.

2.  Entitlement to an evaluation in excess of 10 percent for 
calluses on the left foot with a painful residual scar.

3.  Entitlement to an evaluation in excess of 10 percent for 
low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was certified to the 
Board by the Pittsburgh, Pennsylvania RO.

In March 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The issue of entitlement to an evaluation in excess of 
10 percent for low back pain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Calluses on the right foot with a painful residual scar 
are not manifested by moderately severe residuals of a foot 
disability.

2.  Calluses on the left foot with a painful residual scar 
are not manifested by moderately severe residuals of a foot 
disability.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for calluses on the right foot with a painful residual scar 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5284, 4.118, Diagnostic Code 7804 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for calluses on the left foot with a painful residual scar 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284, 
4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of 38 U.S.C.A. 
§ 5103 prior to the rating decision in question, VA notified 
the Veteran in March 2006 and September 2008 correspondence 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  He was provided of 
notice of the specific rating criteria for the feet in the 
September 2008 letter and how effective dates and disability 
evaluations are determined.  The claim was readjudicated in 
December 2008.  Thus, any timing error was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, such as VA treatment records, and, as 
warranted by law, affording a VA examination.  The Veteran 
was also provided with a hearing before the Board in March 
2009.  At the hearing, the undersigned agreed to leave the 
file open for 30 days to allow the Veteran to submit 
additional evidence.  No additional evidence has been 
submitted.  

The Veteran had claimed that his disabilities had worsened 
since the March 2006 VA examination.  The Board is remanding 
the low back pain for a current examination.  It does not, 
however, find that the claims of entitlement to increased 
ratings for the Veteran's feet warrant further development.  
Specifically, there are multiple VA treatment records from 
2006 to 2008 addressing the Veteran's feet.  This evidence is 
more than sufficient to determine whether increased ratings 
are warranted for the feet because the nature and extent of 
the appellant's disorder is fully described.

The Board notes that a VA treatment record indicates the 
Veteran reported he has been on "SSI" benefits since 1989.  
See February 23, 2007, VA treatment record.  These issues, 
including the one being remanded, are all claims for 
increase, and records dating from an award issued 20 years 
ago are not relevant to increased rating claims filed in 
2005.  The "duty to assist" is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim.  In 
connection with the search for documents, this duty is 
limited to specifically identified documents that, by their 
description, would be facially relevant and material to the 
claim."  Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992).  
The Board finds that Social Security Administration records 
from 20 years ago are not relevant.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.



II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378,  
1380-81 (Fed. Cir. 2000).

Service connection for calluses of the feet was granted in an 
August 1979 rating decision and assigned a noncompensable 
evaluation.  In a June 2005 rating decision, the RO granted 
10 percent disability evaluations for each foot.  The Veteran 
filed his current claim for increase in February 2006.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2008). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2008) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  

The Veteran's service-connected calluses of the feet are 
currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Under that Diagnostic Code, it states that a 10 
percent rating is warranted for a superficial scar which is 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  This is the maximum evaluation under this Diagnostic 
Code.

A 10 percent rating is also warranted for scars which are 
superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 
7803. An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803, Note (1).

Other scars are rated base on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 5284, moderate residuals of a foot 
injury warrant a 10 percent evaluation; moderately severe 
residuals warrant a 20 percent evaluation; and severe 
residuals warrant a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2008).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
finding that the calluses on either foot with residual 
painful scars warrant an evaluation in excess of 10 percent 
for either foot.  Because the symptoms of the feet are so 
similar, the Board will address both feet at the same time.  

The RO granted the 10 percent evaluation based on the painful 
scar on the Veteran's right and left feet.  The 10 percent 
evaluation is the maximum evaluation attainable due to a 
painful scar.  See 38 C.F.R. § 4.71a, Diagnostic Code 7804.  
The Board has considered whether a higher evaluation would be 
warranted under Diagnostic Code 5284; however, the evidence 
does not show a right or left foot disability that is 
moderately severe.  For example, in February 2005, the 
examiner noted that the incision from a March 2004 left toe 
surgery had resulted in a well-healed scar.  The examiner 
stated, "No problems there, no pain."  In an April 2005 VA 
examination report, the examiner noted the Veteran had scars 
and calluses on both feet.  He stated there was no pain, 
decreased endurance, easy fatigability or weakness on 
repetitive flexion or extension of the toes.  There was no 
significant callus tenderness, and position stance was within 
normal limits.  The examiner stated that all toes had full 
range of motion. 

During the appeal period, the Veteran received regular 
treatment, and painful calluses were noted on the treatment 
records.  The Veteran has reported he would cut the calluses 
on his feet about once a month himself and would come into VA 
and get them cut approximately every four months.  See 
December 2005 and March 2006 VA examination reports.  The 
March 2006 VA examination report also shows the examiner 
found no erythema or increased temperature in either foot.  
Bony prominences were in gross alignment.  Sensation was felt 
in both feet.  There was no pain on deep palpation of either 
arches or heels.  There was no swelling or redness.  There 
was pain with deep palpation of the right medial callus.  The 
Veteran was able to wiggle all toes bilaterally and that 
motion did not cause pain with weakness, fatigue, lack of 
endurance, or lack of coordination or any decrease in range 
of motion.  An August 2006 VA outpatient treatment report 
shows that lesions were removed from the feet and that the 
skin underneath was intact.  Orthotics were ordered.

In January 2007, the Veteran underwent a right fifth toe 
arthroplasty.  In August 2007, the Veteran reported that his 
right foot was "significantly better" but reported getting 
occasional pain beneath the fifth toe on the right foot.  He 
also stated that he was doing "very well" with the new 
shoes ordered from prosthetics.  The examiner noted the 
incision was well healed with no complications.  There was 
mild pain in the area where the surgery occurred.  The 
examiner described the result as "satisfactory."  In 
December 2007, the Veteran reported numbness but denied pain 
over the fifth toe.  Pain was reported over the fourth toe.  
He stated the accommodative inserts in his shoes were 
comfortable.  The examiner noted minor tenderness.  In 
September 2008, the examiner noted no edema in the right foot 
and no tenderness upon range of motion.  Similar findings 
were made in November 2008.

The above-described evidence, and all the evidence in the 
claims file, preponderates against finding that either foot 
disability is more than moderate in degree.  Thus no more 
than a 10 percent evaluation is warranted for either foot 
under Diagnostic Code 5284.

The Board considered the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995); however, it does not find that the Veteran's 
disability is one based upon limitation of motion.  The 
Veteran was awarded service connection for calluses on his 
feet, which does not contemplate range of motion.  
Additionally, there is no Diagnostic Code addressing 
limitation of motion of any toe or toes.  The Veteran has 
never claimed that the calluses affect his range of motion of 
any of his toes.  Rather, his complaint is that he has 
numbness in his feet.  He is not claiming it is around the 
area where the incision was made, but that it his whole foot 
feels numb, bilaterally.  Indeed, it is noted that the 
appellant suffers from nonservice connected diabetes, and in 
March 2006, the VA examiner specifically found that the 
appellant's increased pain with numbness to be strongly 
seemed to be associated with his diabetes, and not the 
calluses.  The Board has not remanded this claim because it 
does not find, nor has any professional asserted, that the 
numbness the Veteran experiences in his feet can be 
attributable to the service connected scar on each foot.

The Veteran is competent to report his symptoms; however, to 
the extent that he has stated that he warrants more than a 
10 percent evaluation for each foot, the medical findings 
preponderates against his contentions.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the Veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the Veteran's contentions into account and 
the medical findings evaluations in excess of 10 percent for 
right or left foot calluses with painful residual scars are 
not warranted.  Accordingly, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no evidence his disability picture is exceptional 
when compared to other veterans with the same or similar 
disability.  During the appeal period, the Veteran's 
bilateral foot disability did not necessitate frequent 
hospitalizations or cause the Veteran to miss a lot of work.  
Hence, the bilateral foot disability is not manifested by a 
marked interference with employment during the appellate 
term.  Thus, the Board finds no evidence to indicate referral 
for extraschedular consideration.  Thun v. Peake, 22 Vet. 
App. 111 (2008). 


ORDER

An evaluation in excess of 10 percent for calluses on the 
right foot with a painful residual scar is denied.

An evaluation in excess of 10 percent for calluses on the 
left foot with a painful residual scar is denied.


REMAND

The Board finds that the service-connected low back pain 
needs to be remanded.  At the March 2009 hearing, the Veteran 
stated that his service-connected low back pain had worsened 
since the March 2006 VA examination.  See VA O.G.C. Prec. Op. 
No. 11-95 (April 7, 1995) (another VA examination is required 
when disability in question has undergone an increase in 
severity since the time of the last VA examination).  In 
particular, at the March 2009 hearing, the Veteran stated he 
felt lower extremity numbness which raises a question whether 
this numbness is due to his nonservice connected diabetes, 
his service connected low back pain, or some other nonservice 
connected cause.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should make arrangements for 
the Veteran to undergo an examination to 
determine the nature and extent of the 
service-connected low back pain, to include 
whether it is causing radiculopathy in the 
lower extremities.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physicians for review of the case.

The report must address the range of 
thoracolumbar motion with notations as to 
the point in any arc of motion at which the 
Veteran experiences pain.  The physician 
must identify and completely describe any 
other current symptomatology, including any 
functional loss due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy 
of disuse as to the thoracolumbar spine.  
The physician should inquire as to whether 
the Veteran experiences flare-ups as to the 
disability.  If so, to the extent possible, 
any additional functional loss or limitation 
of motion during such flare-ups should be 
described.  If this is not feasible, the 
physician should so state.  

The examiner is to comment on the etiology 
of any radiculopathy shown based on clinical 
findings.  The examiner must be informed 
that the Veteran has been diagnosed with 
Type 2 diabetes mellitus.  If the examiner 
cannot state the etiology of any 
radiculopathy without an electromyography or 
a nerve conduction study, such study or 
studies must be ordered.  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.

2.  The Veteran must be notified that it is 
his responsibility to report for any ordered 
VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the Veteran 
does not report for any ordered examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
   
3.  The RO/AMC must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO/AMC must implement corrective 
procedures at once.
   
4.  The RO/AMC should then readjudicate the 
Veteran's claim of entitlement to an 
evaluation in excess of 10 percent for low 
back pain.  If the claim is not granted to 
the Veteran's satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


